                                      Case 19-10844-BLS                         Doc 458            Filed 09/03/19             Page 1 of 11


                                                                 UNITED STATES BANKRUPTCY COURT
                                                                  FOR THE DISTRICT OF DELAWARE


Achaogen, Inc.                                                                                                                                         Case No. 19-10844 (BLS)
Debtor                                                                                                                             Reporting Period: July 1, 2019 - July 31, 2019



                                                                      MONTHLY OPERATING REPORT

Submit copy of report to any official committee appointed in the case.


                                                                                                                       Document   Explanation
REQUIRED DOCUMENTS                                                                           Form No.                  Attached    Attached      Affidavit/Supplement Attached
Schedule of Cash Receipts and Disbursements                                              MOR-1                             X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                      MOR-1a                            X                     Certification Attached
   Schedule of Professional Fees Paid                                                    MOR-1b                            X
   Copies of bank statements                                                                                                                     Certification Attached
   Cash disbursements journals                                                                                                                   Certification Attached
Statement of Operations                                                                  MOR-2                            X
Balance Sheet                                                                            MOR-3                            X
Status of Post-Petition Taxes                                                            MOR-4                            X                      Certification Attached
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period                                                                                            Certification Attached
Summary of Unpaid Post-Petition Debts                                                    MOR-4                            X
  Listing of aged accounts payable                                                       MOR-4                            X
Accounts Receivable Reconciliation and Aging                                             MOR-5                            X
Debtor Questionnaire                                                                     MOR-5                            X



I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.

/s/ Nicholas K Campbell                                                                                8/30/2019
_______________________________________                                                  ______________________________
Signature of Authorized Individual*                                                      Date

Nicholas K Campbell                                                                      Chief Restructuring Officer
_______________________________________                                                  ______________________________
Printed Name of Authorized Individual                                                    Title of Authorized Individual

*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                        Page 1 of 11
                                Case 19-10844-BLS                  Doc 458           Filed 09/03/19           Page 2 of 11


                                                      UNITED STATES BANKRUPTCY COURT
                                                       FOR THE DISTRICT OF DELAWARE


Achaogen, Inc.                                                                                                                          Case No. 19-10844 (BLS)
Debtor                                                                                                             Reporting Period: July 1, 2019 - July 31, 2019


                                                    Certification Regarding Post-Petition Bank Account
                                                     Reconciliation, Cash Disbursements Journals, and
                                                      Compliance and Payment of Post-Petition Taxes

I, Nicholas K Campbell, Chief Restructuring Officer, of Achaogen, Inc. (the “Debtor”) hereby certify the following:

1. Attached to MOR-1a is a listing of the Debtor’s bank accounts, by account number, and the closing balances. These accounts are reconciled monthly in
accordance with the Debtor’s ordinary course accounting practices and are available to the United States Trustee upon request.


2. Cash disbursement journals are maintained in accordance with the Debtor’s ordinary course accounting practices and are available to the United States
Trustee upon request.


3. To the best of my knowledge and belief, the Debtor is current on all post-petition taxes, and no post-petition tax amounts are past due.


4. Debtor was granted an extension to file 2018 tax returns.

/s/ Nicholas K Campbell                                                                 8/30/2019
_______________________________________                                       ______________________________
Nicholas K Campbell                                                           Date
Chief Restructuring Officer




                                                                          Page 2 of 11
                     Case 19-10844-BLS                         Doc 458             Filed 09/03/19                 Page 3 of 11


                                                  UNITED STATES BANKRUPTCY COURT
                                                   FOR THE DISTRICT OF DELAWARE

Achaogen, Inc.                                                                                                                Case No. 19-10844 (BLS)
Debtor                                                                                                     Reporting Period: July 1, 2019 - July 31, 2019

                                                            Notes to Monthly Operating Report


Debtor in Possession Financial Statements
The financial statements and supplemental information presented in this Monthly Operating Report ("MOR") have been prepared using the Debtor's
books and records solely to comply with the monthly reporting requirements under the United States Bankruptcy Code and those of the United States
Trustee.

The financial statements and supplemental information presented herein are unaudited, preliminary in nature, and may not comply with generally
accepted accounting principles in the United States of America (“U.S. GAAP”) in all material respects. These preliminary unaudited financial
statements and other information represent the Debtor’s good faith attempt to comply with the requirements of the United States Bankruptcy Code and
those of the United States Trustee using the resources available. This information is limited in scope to the requirements of this report.

These preliminary unaudited financial statements have not been subject to procedures that would typically be applied to financial information presented
in accordance with U.S. GAAP, and upon application of such procedures, the Debtor believes that the financial information could be subject to changes,
which could be material. Certain totals may not sum due to rounding.

All related tax implications are not currently reflected in the preliminary unaudited financial statements herein. The financial impact of potential tax and
other adjustments on the accompanying preliminary unaudited financial statements cannot be determined at this time.

There may be adjustments to the opening balance sheet as of April 15, 2019 that will impact these accompanying preliminary unaudited financial
statements. ASC 805 permits a one-year measurement period in which the opening balance sheet can be adjusted if additional information becomes
available.


Liabilities Subject to Compromise
As a result of the commencement of the Debtor's chapter 11 case, the payment of certain prepetition indebtedness of the Debtor is subject to
compromise or other treatment under a plan of reorganization.

Restructuring / Reorganization Items
ASC 852 requires expenses and income directly associated with the chapter 11 filings to be reported separately in the income statement as
reorganization items. Reorganization items includes write off of discount, premium, debt issuance costs, and derivatives associated with long-term
debt, expenses related to legal advisory and representation services, other professional consulting and advisory services, estimates of claims
allowed related to legal matters and rejected executory contracts and changes in liabilities subject to compromise recognized as there are changes
in amounts expected to be allowed as claims.

Litigation
The Debtor is subject to lawsuits and claims that arise out of its operations in the normal course of business.

Prior to the petition date, the Debtor was the defendant to various legal proceedings, described in detail in the most recent publicly filed financial
statements, which are stayed during the course of the chapter 11 bankruptcy proceedings.

There are uncertainties inherent in any litigation and appeal and the Debtor cannot predict the outcome. At this time the Debtor is unable to estimate
possible losses or ranges of losses that may result from such legal proceedings described in detail in the most recent publicly filed financial statements,
and it has not accrued any amounts in connection with such legal proceedings in the financial statements herein, other than attorney's fees accrued prior
to the petition date.


Sale Transaction
On July 23, 2019, the Debtor completed a sale to Cipla USA Inc. of its right, title, and interest in and to all of the properties and assets related to the
Plazomicin Business, excluding the Greater China Assets, pursuant to section 363 of the Bankruptcy Code. The Debtor continues to be actively
involved in negotiations to sell its rights in the Greater China Assets and C-Scape Development Assets.


Reservation of Rights
Given the complexity of the Debtors’ business, inadvertent errors, omissions or over inclusion of contracts or leases may have occurred. Accordingly,
the Debtors hereby reserve all of their rights to dispute the validity, status, enforceability, or executory nature of any claim amount, representation or
other statement in this Monthly Operating Report and reserve the right to amend or supplement this Monthly Operating Report, if necessary, but shall
be under no obligation to do so.




                                                                        Page 3 of 11
                       Case 19-10844-BLS           Doc 458      Filed 09/03/19       Page 4 of 11


Achaogen, Inc.                                                                                 Case No. 19-10844 (BLS)
Debtor                                                                      Reporting Period: July 1, 2019 - July 31, 2019

                                                        MOR - 1
                                Consolidated Schedule of Cash Receipts and Disbursements
                                       For the Period: July 1, 2019 - July 31, 2019
                                                       (Unaudited)

$ USD '000's                                                          July 1 - July 31, 2019        Cumulative Since Filing
Beginning Cash Balance (GL)                                       $                   6,800     $                    1,436
Receipts
  Product                                                                               96                             217
  BARDA - C-Scape                                                                       40                             595
  Sub-lease Income                                                                     242                           1,415
  Asset Sales Receipts                                                               6,712                           6,937
  Other                                                                                  7                             866
Total Receipts                                                                       7,097                          10,032
Operating Disbursements
  Salary, Wages, and Benefits                                                       (1,454)                         (3,426)
  Technical Operations                                                              (1,087)                         (1,306)
  Sales & Marketing                                                                   (213)                           (612)
  Development                                                                         (709)                         (1,051)
  Medical Affairs                                                                      (46)                            (55)
  C-Scape                                                                              (81)                           (255)
  Research                                                                             (48)                            (73)
  G&A - Facilities                                                                    (675)                         (2,567)
  G&A - IT                                                                            (267)                           (675)
  G&A - Finance and Accounting                                                         (86)                           (342)
  G&A - Legal                                                                          (32)                            (62)
  G&A - Other                                                                          (90)                           (471)
Total Operating Disbursements                                                       (4,788)                        (10,895)
Operating Cash Flow                                                                  2,309                            (863)
Bankruptcy / Reorganization Costs
  Professional Fees & UST                                                           (1,233)                         (4,159)
  DIP Interest / Adequate Protection                                                  (214)                           (497)
  Critical Vendor Payments                                                               -                               -
  Utility Deposits                                                                    (120)                           (395)
Total Bankruptcy / Reorganization Costs                                             (1,567)                         (5,051)
Total Disbursements                                                                 (6,355)                        (15,946)
Net Cash Flow                                                                          742                          (5,914)
DIP Draw                                                                                 -                           9,392
Ending Operating Cash Balance                                                        7,542                           4,914
Carve Out                                                                            1,051                           3,404
Utility Account                                                                        120                             395
Ending Cash Balance (GL)                                          $                  8,713      $                    8,713




                                                       Page 4 of 11
                                      Case 19-10844-BLS                    Doc 458              Filed 09/03/19                    Page 5 of 11


Achaogen, Inc.                                                                                                                                                            Case No. 19-10844 (BLS)
Debtor                                                                                                                                                 Reporting Period: July 1, 2019 - July 31, 2019

                                                                                      MOR - 1a
                                                                          Schedule of Bank Reconciliation
                                                                     For the Period: July 1, 2019 - July 31, 2019
                                                                                     (Unaudited)

                                                                                 Sweep                                     Unrecord             Other Recon         Outstanding
$ USD '000's                              SVB Account #   GL Balance           Redemption       In Transit Deposit       Disbursement              items            Checks/ACH           Bank Balance
SVB Operating Checking                        4224      $         1,476    $                8    $              -    $                  -   $                 -   $             65   $            1,549
Cash Clearing                                                    (1,718)                    -                   -                       -                     -                  -               (1,718)
Restricted Cash - Gates Grant                                       169                     -                   -                       -                     -                  -                  169
Restricted Cash - Gates Equity                                        -                     -                   -                       -                     -                  -                    -
Long Term Restricted Cash - Gates                                     -                     -                   -                       -                     -                  -                    -
Subtotal                                                            (73)                    8                   -                       -                     -                 65                    0

SVB - Carve-out                               3218                3,404                     -                   -                       -                     -                  -                3,404
SVB - Utilities                               3203                  395                     -                   -                       -                     -                  -                  395
SVB Cash Sweep Account                        3256                3,588                     -                                           -                     -                  -                3,588
Long Term Restricted Cash                     6905                  530                     -                   -                       -                     -                  -                  530
SVB AR Cash                                   5720                  869                                                                                       0                                     869
Cash and cash equivalents                                         8,713                     8                   -                       -                     0                65                 8,786

Securities                                                            -                     -                   -                       -                     -                 -                     -
ST investment - SAM                                                   -                     -                   -                       -                     -                 -                     -
Cash Equivalent - FV adjustment                                       -                     -                   -                       -                     -                 -                     -
ST investment - FV adjustment                                         -                     -                   -                       -                     -                 -                     -
Cash and cash equivalents and ST Invest                  $        8,713    $                8   $               -    $                  -   $                 0   $            65    $            8,786




                                                                                    Page 5 of 11
                               Case 19-10844-BLS                    Doc 458            Filed 09/03/19               Page 6 of 11


Achaogen, Inc.                                                                                                                                      Case No. 19-10844 (BLS)
Debtor                                                                                                                           Reporting Period: July 1, 2019 - July 31, 2019

                                                                               MOR - 1b
                                                            Schedule of Professional Fees and Expenses Paid
                                                              For the Period: July 1, 2019 - July 31, 2019
                                                                              (Unaudited)



                                                                                                              Month Ended 7/31/19              Cumulative Since Filing
          Payee              Category             Payor                 Date           Period Covered        Fees         Expenses             Fees            Expenses
MERU, LLC           Debtor Financial Advisor   Achaogen, Inc.         7/5/2019           6/24 - 6/30      $ 63,705.00  $     17,181.62   $     609,648.75   $      95,827.12
MERU, LLC           Debtor Financial Advisor   Achaogen, Inc.         7/9/2019             7/1 - 7/7        26,575.00         6,916.70         636,223.75        102,743.82
Ashby & Geddes      DIP Lender Counsel         Achaogen, Inc.        7/10/2019            5/1 - 5/31      $ 8,955.00   $        136.10   $      25,495.50   $         641.00
Morrison Foerster   DIP Lender Counsel         Achaogen, Inc.        7/10/2019            5/1 - 5/31        58,457.60            92.81         167,899.80           1,549.30
Total                                                                                                     $ 157,692.60   $   24,327.23




                                                                             Page 6 of 11
                           Case 19-10844-BLS              Doc 458       Filed 09/03/19          Page 7 of 11


Achaogen, Inc.                                                                                           Case No. 19-10844 (BLS)
Debtor                                                                                Reporting Period: July 1, 2019 - July 31, 2019

                                                               MOR - 2
                                                       Statement of Operations
                                              For the Period: July 1, 2019 - July 31, 2019
                                                              (Unaudited)

$ USD '000's                                                                   July 1 - July 31, 2019       Cumulative Since Filing
Revenues
  Product revenue, net                                                     $                        23      $                      239
  Contract revenue                                                                                      -                           81
Total Revenues                                                                                      23                             320
Operating Expenses
  Cost of sales                                                                                         1                           14
  Research and development                                                                       1,175                           4,681
  Selling, general and administrative                                                            1,691                           7,790
Total Operating Expenses                                                                         2,867                       12,485
Loss from operations                                                                            (2,844)                     (12,165)
Restructuring / Reorganization Costs                                                             1,729                           1,729
Interest and loan related expenses                                                                (231)                          (1,962)
Change in warrant and derivative liabilities (1)                                                        -                    10,912
                    (2)
Other income, net                                                                               (6,860)                          (9,360)
Net income / (loss)                                                        $                    (8,206)     $                (10,846)

Notes:
(1) Change in estimated fair value of the warrant liability, mainly due to the change in stock price.
(2) Other income (loss), net includes loss on sale of inventory and gain or loss on disposal of fixed assets.
(3) Restructuring/ Reorganization costs includes gain on lease termination offset by loss on other long-term assets write-down




                                                              Page 7 of 11
                           Case 19-10844-BLS              Doc 458       Filed 09/03/19        Page 8 of 11


Achaogen, Inc.                                                                                           Case No. 19-10844 (BLS)
Debtor                                                                                Reporting Period: July 1, 2019 - July 31, 2019

                                                               MOR - 3
                                                             Balance Sheet
                                                              (Unaudited)

$ USD '000's                                                                  As of April 15, 2019             As of July 31, 2019
Assets
  Current assets:
    Cash and cash equivalents (1)                                        $                           729   $                    8,014
    Restricted cash                                                                                  169                             169
    Short-term investments                                                                             -                               -
    Trade and contract receivables, net                                                              833                             464
    Inventory                                                                                        513                               -
    Assets held for sale                                                                             481                               -
    Prepaids and other current assets                                                           3,726                           1,897
  Total current assets                                                                          6,451                          10,544
  Non-current assets:
   Property and equipment, net                                                                 2,336                                -
   Operating lease right-of-use assets                                                         8,371                                -
   Non-current restricted cash                                                                   530                              530
   Non-current inventory                                                                      11,274                                -
   Other long-term assets                                                                      9,615                              855
Total assets                                                             $                    38,577       $                   11,929
Liabilities and stockholders’ equity (deficit)
  Current liabilities:
   Accounts payable                                                      $                    13,002       $                   13,676
   Accrued liabilities                                                                         4,780                            5,905
   DIP loan                                                                                        -                                -
   Deferred revenue                                                                                -                            2,463
   Warrant liability                                                                          13,376                                -
   Operating lease liabilities                                                                18,497                              978
   Derivative liability                                                                          978
  Total liabilities not subject to compromise                                                 50,633                           23,022
  Total liabilities subject to compromise (2)                                                 15,000                           24,392
  Total liabilities                                                                           65,633                           47,414
Stockholders' equity (deficit)
  Common stock                                                                                    46                               46
  Preferred stock                                                                                  -                                -
  Additional paid-in-capital                                                                 569,249                          569,872
  Accumulated deficit                                                                       (596,351)                        (605,403)
  Accumulated other comprehensive loss                                                             -                                -
  Total stockholders' equity (deficit)                                                       (27,056)                         (35,485)
Total liabilities and stockholders’ equity (deficit)                     $                    38,577       $                   11,929

Notes:
(1) Includes utility and professional fee carve out account balances.
(2) Currently consists of pre-petition term loan outstanding balance.




                                                               Page 8 of 11
                                  Case 19-10844-BLS                    Doc 458         Filed 09/03/19            Page 9 of 11


Achaogen, Inc.                                                                                                                            Case No. 19-10844 (BLS)
Debtor                                                                                                             Reporting Period: July 1, 2019 - July 31, 2019

                                                                             MOR - 4
                                                                   Status Post-Petition Taxes
                                                           For the Period: July 1, 2019 - July 31, 2019
                                                                           (Unaudited)

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of any tax returns filed during the reporting period.

$ USD '000's
                                                                         Amount Withheld                                                           Ending Tax
                                               Beg. Tax Liability          or Accrued                 Amount Paid             Date Paid             Liability
Federal
  Withholding                                  $                   -     $               313      $               313                 7/2019   $                -
  FICA-Employee                                                    -                      30                       30                 7/2019                    -
  FICA-Employer                                                    -                      27                       27                 7/2019                    -
  Unemployment                                                     -                       -                        -                                           -
  Income                                                           -                       -                        -                                           -
  Other: Medicare sur tax                                          -                       8                        8                 7/2019                    -
    Total Federal                                                  -                     378                      378                                           -
State and Local
  Withholding                                                      -                     134                      134                 7/2019                   -
  Sales                                                            -                       -                        -                                          -
  Excise                                                           -                       -                        -                                          -
  Unemployment                                                     -                       -                        -                                          -
  Real Property                                                    -                       -                        -                                          -
  Personal Property                                                -                     133                        -                                        133
  Other: Disability Insurance                                      -                       1                        1                 7/2019                   -
    Total State and Local                                          -                     268                      135                                        133

Total Taxes                                    $                   -     $               647      $               513                          $             133




                                                                             Page 9 of 11
                                 Case 19-10844-BLS                    Doc 458                Filed 09/03/19           Page 10 of 11


Achaogen, Inc.                                                                                                                                 Case No. 19-10844 (BLS)
Debtor                                                                                                                      Reporting Period: July 1, 2019 - July 31, 2019

                                                                             MOR - 4
                                                          Summary of Unpaid Post-Petition Accounts Payable
                                                                       As of July 31, 2019
                                                                           (Unaudited)
$ USD '000's
                                                                                                                Number of Days Past Due
                                                                                       (2)
              Post-Petition Accounts Payable Aging                           Current               0-30             31-60            61-90           Over 90           Total
                                                    (1)
                Post-Petition Accounts Payable                           $         1,674       $          539   $            -   $           -   $             -   $     2,213
Total                                                                    $         1,674       $          539   $            -   $           -   $             -   $     2,213

Notes:
(1) The amount represents post-petition trade payables recorded in Debtor's subledger.
(2) Includes supplier invoices received early for future services (i.e. subscription services).




                                                                              Page 10 of 11
                                         Case 19-10844-BLS                             Doc 458               Filed 09/03/19                   Page 11 of 11


Achaogen, Inc.                                                                                                                                                                     Case No. 19-10844 (BLS)
Debtor                                                                                                                                                          Reporting Period: July 1, 2019 - July 31, 2019

                                                                                                   MOR - 5
                                                                                           Accounts Receivable Aging
                                                                                              As of July 31, 2019
                                                                                                 (Unaudited)

$ USD '000s
Accounts Receivable Reconciliation                                                                                                                                                               Amount
Total Accounts Receivable at the beginning of the reporting period                                                                                                                             $      584
+ Amounts billed during the period                                                                                                                                                                      25
- Amounts collected during the period                                                                                                                                                                (145)
Total Accounts Receivable at the end of the reporting period                                                                                                                                   $      464

Accounts Receivable Aging                                                                                                                                                                          Amount
0 - 30 days old                                                                                                                                                                                $            75
31 - 60 days old                                                                                                                                                                                            93
61 - 90 days old                                                                                                                                                                                            29
91+ days old                                                                                                                                                                                               484
Total Accounts Receivable                                                                                                                                                                                  681
Amount considered uncollectible (Bad Debt)                                                                                                                                                                (217)
Accounts Receivable (Net)                                                                                                                                                                      $           464

                                                                                              Debtor Questionnaire

Must be completed each month                                                                                                                                                        Yes              No
1. Have any assets been sold or transferred outside the normal course of business this reporting period?                                                                             X
    If yes, provide an explanation below.
On July 23, 2019, the Debtor completed a sale to Cipla USA Inc. of its right, title, and interest in and to all of the properties and assets related to the Plazomicin
 Business, excluding the Greater China Assets, pursuant to section 363 of the Bankruptcy Code. The Debtor continues to be actively involved in negotiations
to sell its rights in the Greater China Assets and C-Scape Development Assets.

2. Have any funds been disbursed from any account other than a debtor in possession account this                                                                                                     X
   reporting period? If yes, provide an explanation below.

3. Have all post-petition tax returns been timely filed? If no, provide an explanation below.                                                                                        X

4. Are workers compensation, general liability and other necessary insurance coverages in effect?                                                                                    X
   If no, provide an explanation below.

5. Has any bank account been opened during the reporting period? If yes, provide                                                                                                                     X
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                                                 Page 11 of 11
